Citation Nr: 1508311	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for the Veteran's right ear injury residuals with bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1969 to March 1970.  The Veteran served in the Republic of Vietnam and was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas, Regional Office (RO), which recharacterized the Veteran's bilateral ear disorder as right ear traumatic injury residuals with bilateral hearing loss and denied an increased evaluation for that disability.  

In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2013, the Board determined that its prior Remand instructions had not be complied with and remanded the Veteran's appeal to the RO for additional action.  In December 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In October 2014, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which he sought to reopen his claim of entitlement to service connection for tinnitus and advanced claims of entitlement to service connection for posttraumatic stress disorder (PTSD), ischemic heart disease, and skin cancer.  The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus and service connection for an acquired psychiatric disorder to include PTSD, a heart disorder to include ischemic heart disease, and a skin disorder to include skin cancer have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

A February 2015 VA Compensation and Pension Exam Inquiry notes that a "DBQ AUDIO Hearing loss & tinnitus" was requested on February 2, 2015, by the Muskogee, Oklahoma, Regional Office.  The report of the requested VA audiological examination, if conducted, is not or record.  VA clinical documentation dated after December 2014 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right ear and bilateral hearing loss after April 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record both the report of the VA audiological examination scheduled in February 2015, if conducted, and any VA clinical documentation not already of record pertaining to treatment of the Veteran after December 2014.  If the scheduled VA audiological evaluation was not conducted, a written statement to that effect should be prepared and incorporated into the record.  

3.  Then readjudicate the issue of a compensable disability evaluation for the Veteran's right ear injury residuals with bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. T. HUTCHESON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

